Citation Nr: 0010380	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1985 to May 
1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (RO).

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

Service-connected lumbosacral strain is currently manifested 
by complaints of chronic low back pain, with radiation into 
the legs, with clinical findings for tenderness in the 
midline of the lower lumbar spine and both costovertebral 
angles, spasm of the paraspinous muscles and varying degrees 
of limitation of motion (slight to moderate), but absent 
objective findings of record for a listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, or loss 
of lateral motion with osteo-arthritic changes; an X-ray 
study of the lumbosacral spine was negative.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA examined the veteran in July 1997.  Examination of his 
back showed tenderness in the midline of the lower lumbar 
spine and both costovertebral angles.  The veteran had spasm 
of the paraspinous muscles.  Straight leg raising was 
negative.  Reflexes were equal.  There was no atrophy of the 
calf or thigh.  Motor and sensation appear to be intact.  He 
was able to toe walk and heel walk.  Flexion was 60 degrees 
and extension was 10 degrees.  Right and left bending was 15 
degrees.  Right and left rotation was 10 degrees.  There were 
no posture abnormalities and no fixed deformities.  
Musculature of the back appeared to be within normal limits.  
The diagnosis was chronic lumbar spine pain.

X-rays revealed sacralization of L5 without any evidence of 
herniation or spondylolisthesis.  The impression was that the 
lumbar spine series was negative.  

At the May 1998 RO hearing the veteran testified that he had 
been treating himself if the pain was not too bad.  He 
reported taking over-the-counter medication for his back 
problem.  The veteran stated that if he coughed, that would 
hurt his back.  He described constant pain, which ran up and 
down his back and legs since service.  The veteran also 
testified that he experienced spasms and swelling that comes 
and goes.  He mentioned having problems sleeping because of 
the pain in the lower back.  The veteran reported having a 
shock type of pain, which caused him to hold onto something 
to prevent him form falling.  He stated that the back spasms 
occurred after a lot of bending and that he could only bend 
to the middle of his legs before he would experience the 
spasms.  The veteran indicated that he would stay in bed for 
the entire day because he was not able to move around very 
much.  

The veteran's wife testified that she would rub him down 
every other night with Ben Gay, and that he used a heating 
pad all of the time for sleeping.  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1999).  

Diagnostic Code 5292 provides for a 10 percent rating for 
slight limitation of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion.  A 
40 percent rating is warranted if there is severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71 Diagnostic 
Code 5292 (1999).

A 20 percent disability evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The veteran's 
examination revealed that his reflexes were equal and his 
motor and sensation appear to be intact.  He was able to toe 
walk and heel walk.  Straight leg raise was negative.  The 
Diagnosis was chronic lumbar spine pain.  

Likewise a 40 percent rating for lumbosacral strain is not 
warranted as the medical record has not shown any evidence of 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending while standing, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 (minimum compensable evaluation warranted for 
painful motion with joint pathology) in this case.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of these 
regulations.  The VA examination revealed tenderness in the 
midline of the lower lumbar spine and both costovertebral 
angles and spasm of the paraspinous muscles.  However, there 
was no atrophy of the calf or thigh and there were no posture 
abnormalities and no fixed deformities.  Musculature of the 
back appeared to be within normal limits.  

Overall, the Board finds that an increased rating is not 
warranted based on 38 C.F.R. § 4.40. 4.45, and 4.59 because 
the veteran had limited periods of pain, the pain did not 
cause instability of station or disturbance of locomotion, 
and the additional limitation of motion due to pain was not 
so significant as to warrant a higher evaluation.  

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected lumbosacral strain is not warranted.  The objective 
evidence of record does not indicate that the veteran's 
lumbosacral strain has resulted in severe limitation of 
motion.  The most recent examination shows only moderate 
impairment in motion.  Flexion was 60 degrees and extension 
was 10 degrees.  Right and left bending was 15 degrees.  
Right and left rotation was 10 degrees.  Nor does the 
evidence demonstrate the unilateral loss of lateral spine 
motion in a standing position.  Clearly, the evidence does 
not demonstrate entitlement to an evaluation in excess of 20 
percent pursuant to 38 C.F.R. Part 4, Code 5292.  

The Board finds that the disability picture more nearly 
approximates the criteria required for a 20 percent 
evaluation.  This finding is based on evidence put forth by 
competent medical professionals of no more than moderate 
limitation of motion.  The overall functional impairment is 
no more than moderate.  To the extent that the veteran has 
reported constant pain, which ran up and down his back and 
legs, and swelling, this symptomatology was not found upon 
objective examination and does not warrant an evaluation in 
excess of 20 percent.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected lumbosacral strain.  


ORDER

An increased rating for lumbosacral strain is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


